Case 1:20-cv-03628-SAV Document 3-2   Filed 10/02/20   Page 1 of 13
                                                       Court No. 20-03628




                EXHIBIT B
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 2 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 3 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 4 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 5 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 6 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 7 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 8 of 13
       CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 9 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 10 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 11 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 12 of 13
        CONFIDENTIAL INFORMATION HAS BEEN REDACTED
Case 1:20-cv-03628-SAV Document 3-2 Filed 10/02/20 Page 13 of 13
